PER CURIAM.
The petition seeking a belated appeal of the order of modification of probation rendered on June 21, 2010, in Leon County Circuit Court case number 2008-CF-2019A, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel, the lower tribunal shall appoint counsel to represent her on appeal.
WEBSTER, LEWIS, and MARSTILLER, JJ., concur.